   Case 9:19-mj-08346-BER Document 1 Entered on FLSD Docket 08/19/2019 Page 1 of 4

AO 91(Rev.08/09) CriminalComplaint

                                 U NITED STATES D ISTRICT C OU                                            ILED BY
                                                          forthe                                                                    D,c.
                                               Southern DistrictofFlorida
                                                                                                                     AkC 18 2219
                                                                                                                          ,
                 United StatesofAm erica                         )                                                Ajjouu,:
                            V.                                   )                                               cuaqxu,;gjxoa
                                                                                                                            s,
                                                                                                                             rt
                                                                                                                              cz
                                                                                                                               a
                  NO E JO SE-TO MAS,                             )   CaseNo 19-8346-.
                                                                                                                 s.D.o:/Lh.-w,qB,
                 a/k/a Jose Tom as Noe,                          )
                                                                 )
                                                                 )

                                                CR IM IN A L CO M PLA IN T

        1,the complainantinthiscase,statethatthefollowing istrueto the bestofmy knowledgeand belief.
Onoraboutthedatets)of                 May24,2019         inthecountyof                                        Palm Beach       inthe
   southerp  - Districtof             Florida    ,thedefendantts)violated:
           CodeSection                                                 OffenseDescrl
                                                                                   ption
8U.S.C.j 1326(a)                           Illegalre-entry afterrem oval.




        Thiscrilninalcomplaintisbased onthesefacts'
                                                  .
Please seeattached affidavit.




        W Continuedontheattachedsheet.


                                                                                                 Complainant'
                                                                                                            ssignature

                                                                                                Andy- Korzen 1
                                                                                                             CE TFO                 ---
                                                                                                 Printednamet??7J title

Swol'n to beforeme and signed in my presence.                                                                        wu
                                                                                                                     ..

                                                                                                          '
                                                                            .   .                      ..       h    v

Date: s/zv/zr                                                          ze
                                                                                            -   A'
                                                                                                  xe


                                                                                                   Judge'
                                                                                                                ..



                                                                                                        ssignature

Cityandstate:                WestPalm M@@.
                                         ç.
                                          h= Florida
                                           -              --   - -              BrMç# E.Rei
                                                                                        - nhad,U.S.Magistrate Judge -.-..
                                                                                                 Printed p?cl??7et
                                                                                                                 w?J////c
 Case 9:19-mj-08346-BER Document 1 Entered on FLSD Docket 08/19/2019 Page 2 of 4


                                       A FFID A VIT
                                            OF
                                     A ND Y K O R ZEN
               U NITED STAT ES DEPA R TM ENT O F H O M ELA ND SE CU RITY
                    IM M IG R ATIO N AN D C U STO M S EN FO R CEM EN T


       1,A ndy K orzen,being duly swolm,depose and state asfollow s:

              lam aTask ForceOfficer(TFO)with theHomeland SecurityInvestigations(HSl),and
1am also Deportation OftkerwiththeImmigration and CustomsEnforeement(ICE)andhavebeen so
em ployed for over sixteen years. 1 am currently assigned to the H om eland Security lnvestigations,

W est Palm Beach, Florida. M y duties and responsibilities include enforcing crim inal and

adm inistrative im m igration law s of the U nited States. 1 have also conducted and participated in

investigations ofthisnature.

              This affidavit is based upon m y own know ledge as w ellas infonnation provided to m e

by other law enforcem entofficers. This aftidavitdoes notsetfol'th every factknow n to m e regarding

the investigation butonly those facts necessary to establish probable cause to believe thatN oe JO SE-

TO M A S,also know n as Jose Tom as N O E,com m itted the offense of illegalre-entry after deportation,

inviolationofTitle8,UnitedStatesCode,Section 1326(a).
              O n or about M ay 24,2019,N oe JO SE-TOM A S w as arrested in Palm Beach County,

Florida on charges of driving under the intluence- property dam age.H e w as booked and detained at

the Palm Beach County Jail.Upon booking,his fingerprints w ere entered into the IA FIS system w ith a

positive m atch foran individualpreviouyly rem oved from U nited States,thatis,N oe JO SE-TO M A S.

              A review of the im m igration alien file show s thatN oe JO SE-TO M A S is a native and

citizen of G uatem ala.R ecords further show that on or about July 17,2008,N oe JO SE-TO M A S w as

ordered rem oved.The O rderof Rem ovalw asexecuted on oraboutJuly 29,2008,whereby N oe JO SE-

TO M A S w as rem oved from the U nited States and returned to G uatem ala.
 Case 9:19-mj-08346-BER Document 1 Entered on FLSD Docket 08/19/2019 Page 3 of 4


                5.                 l scanned N oe JOSE-TOM AS'S fingerprints taken in connection with his M ay 24,

20 198 arrestin Palm Beach County into the IAFIS system .Results eonfinned thatseanned fingelw ints

belong to the individual w ho w as previously rem oved from the U nited States,that is, that is N oe

JO SE-TO M A S.

                                     perfonued a record check in the Com puter Linked Application Inform ational

M anagement System (CLAIM S) to detennine if Noe JOSE-TOM AS tiled an application for
perm ission to reapply for adm ission into the U nited States afler deportation or rem oval.A fter a search

w as perfonued in that database system , no reeord w as found to exist indieating that N oe JO SE-

TOM AS obtained consent from the Attonwy Generalofthe United States or from the Secretary of

Hom eland Security,forre-adm ission into the United States as required by law .

                                   Based on the foregoing,lsubm itthatprobable cause existsto believe that,on orabout

M ay 24,2019,N oe JO SE-TOM A S,an alien who has previously been deported and rem oved from the

U nited States,w as found in the U nited States without having received the express consent from the

A ttorney Generalor the Secretary of the D epartm entof Hom eland Security for re-adm ission into the

UnitedStates,inviolationofTitle8,UnitedStatesCode,Section 1326(a).


                                                                                                               - 'M x          -
                                                                                                    A ndy K or n
                                                                                                    Task Force Officer
                                                                                                    H om eland Security Investigations


Subscribed and sworn to before m e
this /; dayofAugust2019.

                              -
                         ----
                     .      -e
                             '(
                              j;;)
                          ...... '                                              y
                                                                                .......
                                                                                      ;;;;l-,sr.e
                       ..                                                  .-
                   -.m*                                             -' .              J,.
                                                                                        '.'
            .
           , ...                                       . ....'--.
             .                                                             p zzv-'
                                                 z.=                        uu
    z'
      -.                              ..'.
                                             '                          z
                                                                      .:,
    .

/                                  zA'                        Z,&
BRUCE E.REIN HA RT
UN ITED STA TES M A GISTR ATE JU D G E
Case 9:19-mj-08346-BER Document 1 Entered on FLSD Docket 08/19/2019 Page 4 of 4



                            U N ITED STA TES D ISTR ICT CO UR T
                            SO U TH ER N D ISTR ICT O F FL O R ID A

                                   C ase N o.     19-8346-8ER

 UN ITED STA TE S O F A M ER IC A

 VS.

 NOE JO SE-TO M AS,
   a/k/a Jose Tom asN oe,

            D efendant.
                                            /

                                C RIM IN AL C O V ER SH EET


       D id thism atteroriginate from a m atterpending in the U nited StatesA ttorney's Officeprior
       toAugust9,2013(M ag.JudgeAliciaValle)?                    Yes       X     No
       D id this m atteroriginate from a m atterpending in theN orthern Region ofthe United
       StatesAttorney'sOfticepriortoAugust8,2014(M ag.JudgeShaniekMaynard)?
              Yes       X     No


                                                Respectfully subm itted,

                                                A R IA N A FA JA RD O O RSH AN
                                                UN ITED STA TES A TTORN EY



                                                AU RO RA FA G AN
                                                A SSISTAN T UN ITED STA TES ATTO RN EY
                                                Florida BarN o.0188591
                                                500 S.A ustralian A ve,Ste.400
                                                W estPalm Beach,Florida 33401
                                                TEL (561)820-8711
                                                FAX (561)820-8777
                                                Aurora.Fagan@ usdoi.gov
